Case: 5:17-cv-02598-JRA Doc #: 36-4 Filed: 11/26/18 1 of 3. PageID #: 484




        Exhibit D
            Case: 5:17-cv-02598-JRA
        ADELMAN'S    TRUCK PARTSDoc CORPORATION
                                      #: 36-4 Filed: 11/26/18 2 of 3. PageID #: 485
                2000 Waynesburg Rd., S.E. • Canton, Ohio 44707
                  Phone: (330) 456-0206 • Fax: (330) 456-3959
                                1-800-643-2001
                           WWW.ADELMANS.COM
                                                                                                                                           DATE        INVOICE#
IMPORTANT - PLEASE NOTE:
"TERMS AND COND ITI ONS ON THE. FRONT AND REVERSE SIDE APPLY ANY DIFFERENT OR ADD ITIONAL TERM PROPOSED                                   10n 112017     36793
BY BUYER IN ANY PURCHASE OR OTHERWISE IS HEREBY OBJECTED TO . THIS IS NOT AN ACCEPTANCE OF ANY PRIOR
OFFER. NOR IS IT A CONFIRMATION OF ANY PRIOR ORAL DISCUSSION. BY SIGNATURE HEREON , BUYER ACCEPTS AND
AGREES TO ALL TERMS AND CONDITIONS HEREOF "




                                                                                                           SHIP TO
                                                                                                                 . l ~UL »\i'..:.t''tUK
                                                                                                          DK i°M.I'lll
                                                                                                          336 BURTON AVl!NUE
                                                                                                          HJGHPOINT, NC 27262




                                                                                              P.O. NO.                 PAYMENT TYPE
                                                                                                                         WIRE TRANS.        Bll.,L       WARD


        QTY.                                                                                                                    PHICE PER UNIT         AMOUNT
                                                                                                                                                          :,.isbo. ,u
                                                           SERIAL# KAl.6 l 215
                              Freight out of Stale         Freight/ WARD 1-3 DAYS                                                            304.00         304.00

                                                           SHIPPED: 10/11/2017




 R.DC                                                              YS

                                                                                                                            Subtotal
1. EXPRESS WARRANTIES:                                                    20% HANDLING CHARGE
       D None. Sale is final.
            D - - - - - - - - - - --
                                                                             ON ALL RETURNS

    If a Seller shall provide any express warranties herein, Buyer will promptly inspect all Goods upon receipt             Total
    and prior to Buyer's remedy for Seller's breach of any foregoing warranty is limtted to Seller's refund to Buyer
    of the Purchase Amount (subject to a 20% restock charge) to Buyer upon Buyer's return of the Goods; or,
    Seller's replacement of the nonconforming Goods.                                                                        Payments/Credits
 2. Core exchange units must be returned within 45 days to receive credit. Claims on defective merchandise
    must be made within 10 days of date of purchase.                                                                                                          $U.OO
 3. Risk of Loss/FOB Sellers Place.                                                                                         Balance Due
4. ENTIRE AGREEMENT: The terms and conditions contained herein, and on the reverse side (Item 1 - 14)
   shall constitute the entire and complete agreement between seller and Buyer superseding any and all oral               BUYER: ,
   and/or written statements or understandings of any kind or nature between Seller and Buyer and/or their
   respective representative(s) . The Purchase Order may not be modified unless both Seller and Buyer shall               By: _ _ _ _ _ _ _ _ _ _ __
   agree to any such modification in writing which must be executed by a duty authorized representative of
    Seller.                                                                                                               Dated: _ _ _ _ _ _ _ _ _ _ _ __

                            ALL claims and returned goods MUST be accompanied by this bill.
           Case: 5:17-cv-02598-JRA Doc #: 36-4 Filed: 11/26/18 3 of 3. PageID #: 486
 5. !NDEMN!FICATION: Buyer shaH ihdemnify Seller and ho!d Se!!er harmless from and against any and all claims, causes
     of action, !iabmties and/or expenses; including, without !imitation, reasonable attorney tees, relating in any manner
    wr1atsoever to Buyer's use or transportation of the Goods and/or the intentional, reckless and/or negligent acts and/or
     omissions of Buyer and/or Buyer's agents relating thereto.

 6. TRANSPORTATION: Buyer shall pay a!! freight, transportation, demurrage and insurance expenses for the Goods
       unless otherwise noted below:


 7. PAYMENTS TERMS/DEPOSIT: !f Seller establlshes payment terms for the Buyer, Buyer wm pay interest to Se.Her upon
    any past-due amount at the rate of one and one-half percent (1 - 1/26/o) per month, being an annua! interest rate of ·
    eighteen percent (i 8%). Time is of the essence concerning Buyer's full payment to Seller, but in any ~vent ba!ance is
    due within 30 days. Buyer's Deposit is non~refundable; provided, however, that Seller's retention of the Deposit shaB be
    in addition to and not in lieu of the remedies available to SeHer under Ohio !aw upon Buyer's breach of or default upon
       this Purchase Order,

 8. ACKNOWLEDGEMENT OF iNSPECTION/ACCEP'"PANCE AND WAIVER: Buyer acknowledges that Sel!er has prior to
    Seller's delivery of the Goods to Buyer and prior to this Purchase Order provided Buyer with the full and reasonable
    opportunity to inspect and/or test the Goods to determine the useability, conformance and condition thereof. Because
    the Goods are either used, reconditioned or rebuilt, Seller wrn not under any circumstances accept Buyer's return
    thereot Buyer's acceptance of delivery from Seller of the Goods wm constitute Buyer's absolute and irrevocable
  -acceptance uf thrrGooos-as being conmrming: Buyerwaives-any obfections which 5uyer may have concerning the- -
    Goods and any rights which Buyer may have to reject the Goods, revoke acceptance thereof (in whole or in part) or
    ot11erwise seek to rescind Buyer's purchase thereof.

 9. ORDER OF PRECEDENCE: The terms and conditions of sale as set forth herein shall take precedence over any
    additional or different terms and conditions of Buyer and shall otherwise constitute the entire understanding between
    Seller and Buyer relating to the Goods. Buyer's acceptance of the Goods is !imited to the terms and conditions which
    Seller has specified herein. Upon Buyer's acceptance of this Purchase Order, Buyer wi!! be deemed to have assented
    to the terms and conditions hereof. Any additional or different terms or conditions contained within the Buyer's Order
    and/or any other of Buyer's response(s) to this Purchase Order shall not be effective or binding upon Seller unless
    Seller shall specifically consent to the same in writing through Buyer's duly authorized representative. Seller's
    commencement of performance and/or delivery of the goods to Buyer shall not be deemed to be construed as an
    acceptance of any of Buyer's additional or different terms and/or conditions,

10. GOVERNING LAW: This Purchase Order shall be governed by and construed in accordancE: with the laws of the State
    Ohio. Seller and/or Buyer shall bring and/or initiate any claims, disputes and/or other legal proceedings respecting this
    Purchase Order and/or Goods in the Stark County, Ohio Common Pleas Court, which such court shall have sole and
    exclusive venue and jurisdiction over any such claims. disputes and/or other legal proceedings.

1 ·L UMITAT!ON: !n accordance with Ohio Revised Code Section 1302.98 (A), any claim, cause of action or proceeding
     relating to this Purchase Order and/or the Goods must be commenced within one ( 1) year from the date upon which
       any such claim or caus0 action accrued.

·12.    SEVERAB!UTY: lf any provision of this Purchase Order is held by a court of competent jurisdiction to be inva!ld, void
       or unenforceable, the remainder of the provisions of this Purcha_$e Order shall remain 1n full force and effect and shall
       in no way be affected, impaired or otherwise invalidated.

'13. NON-WAIVER.: Seller's waiver ,of and/or acquiescence in any default by Buyer or Seller's failure to insist upon Buyer's
     strict periorrnance of any of the terms or conditions of this Purchase Order shaH not constitute Seller's waiver of any of
     Buyer's subsequent and/or other defaults or failures.

i 4. DISCLAIMER: EXCEPT AS MAY OTHERWISE BE CONTAINED !N THlS PURCHASE ORDER, SELLER MAKES NO
                                                                     1
     EXPRESS WARRANTY WHATSOEVER RELATING TO THE GOODS, SELLER MAKES NO !MPUED WN1RANTY OF
       MERCHANTABIUTY OR HVlPUED WARRANTY OF FITNESS FOR ANY PARTICULAR PURPOSE AS TO THE
       GOODS WHICH BUYER IS ACQUIRING FROM SELLER HEREBY, SELLER IS SELUNG AND DEUVER!NG THE
       GOODS TO BUYER "AS IS" AND NOT SUBJECT TO ANY EXPRESS AND/OR IMPUED WARRANTY,

'15. EXCLUS!VE REMEDIES: SELLER SHALL NOT BE LIABLE TO BUYER AND/OR SUCCESSOR AND/OR ASSIGN OF
      BUYER FOR ANY DIRECT, INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL, DAMAGES, WHETHER
      BASED ON CONTRACT, TORT OR.ANY OTHER LEGAL THEORY. BUYER'S EXCLUSIVE REMEDY RELAT!NG TO
      THE GOODS SHALL BE UMITED SOLELY TO E!THER SELLEFi'S RETURN OF THE PURCHASE AMOUNT UPON
      SELLER'S RETUrlN OF THE NON-CONFORMING GOODS OR SELLER'S REPAIR, COF1AECTION Af\JD/OR
    . REPLACEMENT OF ANY OF THE GOODS WHICH ARE DEFECTIVE AND/OR NON-CONFORMING.
